Citation Nr: 1017478	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-00 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a left ankle disability, to include post open 
reduction internal fixation, from February 10, 2003 until 
March 27, 2007.  

2.  Entitlement to a rating in excess of 20 percent for a 
left ankle disability, to include post open reduction 
internal fixation, from March 27, 2007.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disability, to include 
retropatellar pain syndrome.

4.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee disability, to include 
retropatellar pain syndrome.

5.  Entitlement to an initial, compensable disability rating 
for scars on the lateral and medial aspects of the left lower 
extremity. 

6.  Entitlement to service connection for right shin splints.

7.  Entitlement to service connection for left shin splints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 2000 until 
February 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision, in 
regards to the scars claim, and an April 2003 rating decision 
in regards to the other claims, from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board notes that a January 2008 rating decision granted 
an increased disability rating of 20 percent for the 
Veteran's service-connected left ankle disability, from March 
27, 2007.  

The Board also notes that after the grant of service 
connection and an initial, noncompensable rating for the 
Veteran's scars in March 2005, the Veteran filed a Notice of 
Disagreement in regards to that decision in March 2005.  The 
RO provided a Statement of the Case in December 2005, but the 
Veteran failed to provide a Substantive Appeal in regards to 
that Statement of the Case.  However, the RO provided a 
second Statement of the Case in August 2008.  

Therefore, the Board accepts the claim for an increased 
rating for scar of the lower extremity as continuing to be on 
appeal.  See Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the Board of jurisdiction over an appeal initiated by 
the timely filing of an NOD); Fanning v. Brown, 4 Vet. App. 
225, 228-29 (1993) (Board is obligated to review all issues 
which are reasonably raised from a liberal reading of the 
appellant's substantive appeal, including all documents or 
oral testimony submitted prior to the Board decision).

As VA continued to assert jurisdiction over the issue of an 
increased rating for scars, that issue remained properly on 
appeal.  As such, it is not possible to now assert that the 
Veteran did not wish to continue the adjudication of his 
claims.  See Percy v. Shinseki, 23Vet. App. 37 (2009) 
(holding that VA waived any objections as to the content of 
the appeal by treating the issue as on appeal for five 
years).

The Board notes that in a March 2007 statement, the Veteran 
claimed service connection for an internal fixation of a 6-
hole 1/3 tubular plate and screws to the fibula on her left 
leg.  In an October 2007 statement, she also claimed service 
connection for a malleolar fracture and distal fibular 
fracture.  The RO adjudicated these claims as being part of 
the Veteran's already service-connected left ankle 
disability, as indicated in the January 2008 rating decision.  
The left ankle disability was thus characterized as listed 
above, to include consideration of the Veteran's ankle 
fracture and internal fixation.  

Finally, in her January 2005 VA Form 9, the Veteran indicated 
that she wished to have a video hearing before a member of 
the Board in regards to her claims.  A hearing was scheduled 
for February 2010; however, the record indicates that the 
Veteran failed to report for her hearing.  Because the 
Veteran has neither submitted good cause for failure to 
appear or requested to reschedule the hearing, the request 
for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).

The issues of service connection for bilateral shin splints 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left ankle disability is not manifested by 
marked ankle limited motion prior to March 27, 2007.  

2.  The Veteran's left ankle disability is not manifested by 
ankylosis from March 27, 2007.  

3.  The Veteran's right knee disability is not manifested by 
flexion limited to 30 degrees.  

4.  The Veteran's left knee disability is not manifested by 
flexion limited to 30 degrees.

5.  The Veteran's scars on the lateral and medial aspects of 
the left lower extremity are not manifested by an objective 
demonstration of tenderness and pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left ankle disability, prior to March 27, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5271 (2009).

2.  The criteria for an initial evaluation in excess of 20 
percent for left ankle disability, from March 27, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5271 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for a right knee disability have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5260 (2009).  

4.  The criteria for an initial evaluation in excess of 10 
percent for a left knee disability have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5260 (2009).  

5.  The criteria for an initial, compensable evaluation for 
scars on the lateral and medial aspects of the left lower 
extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.118, Diagnostic Code 7804 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The appeal arises from disagreement with the initial 
evaluations following the grants of service connection for a 
left ankle disability, bilateral knee disabilities, and scars 
on the lateral and medial aspects of the left lower 
extremity. Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the 
appellant, for which she authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  The RO also obtained and 
associated with the claims file VA medical records from the 
VA medical center (VAMC) of Birmingham, Alabama, which is the 
parent facility of the Oxford/Anniston and Gadsden VA 
clinics.  VA has associated with the claims folder the 
service treatment records and reports of her post-service 
treatment.  She was also afforded formal VA examinations, 
most recently in November 2009 in regards to the joints 
claims, which provided specific information for the rating of 
her claims.   She also received a VA examination in regards 
to her scars in November 2004.  As she has not indicted that 
her scars have worsened in severity, a new VA examination is 
not necessary to evaluate that claim.  Additionally, adequate 
evidence is of record to make determinations in regards to 
the increased ratings claims.
 
Increased Rating Applicable Law 
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Left Ankle Disability

The Board notes that the Veteran was initially granted a 10 
percent disability rating by an April 2003 rating decision, 
from February 10, 2003.  As previously discussed, a January 
2008 rating decision subsequently granted a 20 percent 
disability rating, from March 27, 2007.  The Veteran contends 
that her current left ankle disability is more severe than 
indicated by her previously granted 10 percent rating, from 
February 10, 2003 until March 27, 2007 and her 20 percent 
rating from March 27, 2007.
 
Under Diagnostic Code 5271, a 10 percent disability rating is 
for assignment for moderate limitation of ankle motion and a 
20 percent evaluation for marked limitation of ankle motion.  
A 20 percent disability rating is the highest possible 
schedular rating under Diagnostic Code 5271.  Higher 
disability ratings of 30 and 40 percent are possible under 
Diagnostic Code 5270 with evidence of ankylosis.

Normal motion of the ankle is described as dorsiflexion from 
0 to 20 degrees and plantar flexion from 0 to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II. 

The Board also has considered the potential application of 
related Diagnostic Codes.  In that regard, the Board notes 
that in the Veteran's case, as the subsequent discussion will 
indicate, there are no findings of malunion of the os calcis 
or astragalus, or of ankylosis of the ankle joint. 
Accordingly, Diagnostic Codes 5270, 5272, and 5273, which 
require malunion or ankylosis, are not for application in 
this case; nor has the Veteran so contended.

Service treatment records generally indicate that the Veteran 
was treated multiple times for her left ankle, which included 
surgery, with an open reduction internal fixation in October 
2001.  A January 2003 x-ray found her to have a history of an 
open reduction internal fixation (ORIF) distal fibula 
fracture with persistent pain.  She received numerous 
physical profiles in regards to her ankle.  Her January 2003 
separation examination noted that she had painful rotation of 
the left ankle.

Following service, the Veteran received a VA examination in 
April 2003.  The examiner found her ankles to have a full 
range of motion bilaterally, with pain on rotation of the 
left ankle and rollover of the left ankle with toe gait.  The 
April 2003 VA examiner diagnosed her with status post open 
reduction internal fixation of distal fibular fracture of the 
left ankle with painful retained hardware.

VA outpatient treatment records generally indicate complaints 
of, or treatment for, her left ankle.  An October 2003 VA 
outpatient treatment record found the Veteran to have chronic 
pain, most likely due to multiple reasons, including previous 
injury with surgery, probable overuse injury and excessive 
weight.  A June 2004 VA outpatient treatment record noted a 
past medical history to include chronic pain in the left 
ankle, status post surgery.  The June 2004 VA examiner found 
the Veteran to complain of chronic left ankle pain, with 
occasional swelling and no erythema.  The examiner found 
decreased range of motion on dorsiflexion.  

An August 2005 VA orthopedic clinic note found the Veteran to 
have an electric-type pain reproduced at times with just 
light touch over the medial aspect of the ankle, which was 
worse when ambulating and range of motion of the ankle.  She 
also reported the pain being sharp and burning in character 
at times.  The August 2005 VA examiner found the Veteran to 
have significant tenderness and pain with light touch over 
the medial aspect of her foot and ankle.  The examiner found 
her to have a full range of motion of her ankle and subtalar 
joint without pain.  The examiner also found x-rays to reveal 
retained hardware in the lateral aspect of her ankle at her 
fibula, but that otherwise her joint spaces were well 
maintained.  The examiner found her to have a saphenous nerve 
neuroma, status post open reduction internal fixation of the 
ankle and now hardware removal from her medial aspect of her 
ankle.  

A December 2005 VA orthopedic clinic note similarly found the 
Veteran to have complaints of left ankle pain, which she 
claimed was worse with ambulation and range of motion.  The 
December 2005 VA examiner found tenderness to light touch 
over the medial aspect of her foot and ankle, with some 
decrease in sensation over the medial aspect of her foot and 
positive Tinel's in the saphenous nerve region, with pain and 
tenderness throughout the medial side of her foot.  The 
examiner found her to be otherwise neurovascularly intact and 
with a full range of motion.  The examiner found her to have 
a probable left saphenous nerve neuroma, status post open 
reduction and internal fixation of her ankle fracture in 
2001, as well as hardware removal of the medial aspect of the 
ankle.  

The Board notes that the Veteran was granted service 
connection for a saphenous nerve neuroma, with a 10 percent 
disability rating, via a June 2006 rating decision.  No 
notice of disagreement was filed in regards to that decision 
and it is not currently before the Board.  The January 2008 
rating decision granted a 20 percent rating effective March 
27, 2007.

The evidence indicates that prior to March 27, 2007, the 
Veteran's range of motion was not so limited as to warrant 
rating in excess of 10 percent under Diagnostic Code 5271.  
The April 2003 VA examination found the Veteran to have a 
full range of motion, with pain on rotation.  Additionally, 
although VA outpatient treatment records did indicate that 
the Veteran had ankle pain and a decreased range of motion, 
as indicated in a June 2004 VA outpatient treatment record, 
no measurements were provided as to the extent of the 
Veteran's decreased range of motion.  However, an August 2005 
VA orthopedic clinic note found the Veteran to have ankle 
pain on the surface and a full range of motion of her ankle 
and subtalar joint without pain.  

The record did not indicate until after March 27, 2007 that 
the Veteran's left ankle disability had marked limited 
motion.  Prior to that time, the record generally indicated 
that the Veteran had a full range of motion, which would not 
be indicative of marked limited motion and a 20 percent 
disability rating, under Diagnostic Code 5271.  The record 
also does not indicate that the Veteran has symptoms for 
higher ratings, under other Diagnostic Codes, as the record 
does not indicate that the Veteran has left ankle ankylosis, 
arthritis, malunion or astragus either prior to March 27, 
2007.  

Additionally, the 20 percent rating granted from March 27, 
2007 was the maximum possible under Diagnostic Code 5271.  
The record also does not indicate that the Veteran has 
symptoms for higher ratings, under other Diagnostic Codes, as 
the record does not indicate that the Veteran has left ankle 
ankylosis, arthritis, malunion or astragus from March 27, 
2007.  

The appellant has also put forth credible complaints of pain 
on use of the joint.  With regard to such complaints, the 
Court has held that VA must consider additional functional 
loss on use due to pain on motion or due to flare-ups of the 
disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  Taking all of the evidence of 
record into consideration, the Board finds that the 
appellant's disabilities are likely manifested by some 
functional limitation due to pain on motion, but that such 
pain was already considered in the previous grants of 
compensable ratings. The Board notes that ratings already 
granted contemplated complaints of pain.  There is no showing 
of any other functional impairment which would warrant a 
higher rating for the complaints of pain.  38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271. 
Therefore, the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for the left ankle 
disability prior to March 27, 2007 and a 20 percent 
disability rating from March 27, 2007.  

Therefore, the preponderance of the evidence is against an 
initial disability rating in excess of 10 percent from 
February 10, 2003, until March 27, 2007, and a rating in 
excess of 20 percent from March 27, 2007.  

Bilateral Knee Disabilities

The Veteran contends that her service-connected knee 
disabilities are more severe than indicated by the 10 percent 
ratings initially granted her.  The April 2003 rating 
decision granted 10 percent disability ratings, indicating 
that although the Veteran's range of motion would normally be 
evaluated as non-compensable, she had crepitus and entrapment 
productive of painful motion and functional loss.  The RO 
thus assigned the 10 percent ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code for 5260, for limitation of motion.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2005).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings may be assigned for a knee disability under 
Diagnostic Codes 5257 or 5259 and 5003 where there is x-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability, but only if there is additional 
disability due to limitation of motion.  See VAOPGCPREC 23-97 
and VAOPGCREC 9-98.

VA standards describe normal range of motion of the knee as 
from 0 to 140 degrees. See 38 C.F.R. § 4.71, Plate II. 

Degenerative arthritis established by x-ray findings are 
evaluated under Diagnostic Code 5003, which in turn is 
evaluated based on the limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved, 
or in this case, Diagnostic Code 5260 for limitation of leg 
flexion and Diagnostic Code 5261 for limitation of leg 
extension. Where there is x-ray evidence of arthritis and 
limitation of motion, but not to a compensable degree under 
the Code, a 10 percent rating is for assignment for each 
major joint affected. 38 C.F.R. § 4.71, Diagnostic Codes 
5003. The knees are considered major joints. 38 C.F.R. § 
4.45.

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
and a 30 percent evaluation for flexion limited to 15 
degrees. Under Diagnostic Code 5261, a noncompensable 
evaluation is also for assignment when extension is limited 
to 5 degrees, while a 10 percent evaluation is for assignment 
when extension is limited to 10 degrees, a 20 percent 
evaluation when extension is limited to 15 degrees, a 30 
percent evaluation when extension is limited to 20 degrees, a 
forty percent evaluation when extension is limited to 30 
degrees, and a 50 percent evaluation when extension is 
limited to 45 degrees.

Another potentially applicable regulation is Diagnostic Code 
5257, under which a 10 percent evaluation would be warranted 
with evidence of slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation would be warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation would only be warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

The Veteran's service treatment records generally indicate 
complaints of knee pain, as indicated in an April 2000 
record.  The January 2003 separation examination found the 
Veteran to have retropatellar crepitus of the knees and 
entrapment.  

An April 2003 VA examination found the Veteran to report a 
history of bilateral knee swelling, with aching pain when 
performing house work or standing.  She claimed daily pain 
and difficulty with kneeling, squatting and stair climbing.  

The April 2003 VA examiner found the Veteran to have a full 
range of motion bilaterally with crepitus and positive 
patellar entrapment.  The examiner diagnosed her with 
retropatellar pain syndrome of the knees bilaterally.  

The Veteran received another VA examination in November 2005.  
The Veteran reported bilateral knee chondromalacia, with 
problems walking uphill and bending over.  She reported 
constant knee pain.  She reported that her knees did not give 
out, but did have stiffness and swelling.  

The November 2005 VA examiner found her to have right knee 
range of motion from 0 to 120 degrees, with tenderness to 
palpation of the anterior aspect of the patella.  The 
examiner also found left knee range of motion to be from 0 to 
120 degrees, with tenderness along the medial and lateral 
inferior aspect of her patella.  The examiner determined that 
following repetitive use there was approximately a 10 degrees 
additional loss of flexion bilaterally due to pain.  The 
examiner diagnosed her to have chondromalacia patellae of the 
right knee, with mild functional loss due to pain.  The 
examiner also diagnosed left knee, mild patella femoral 
syndrome, with chondromalacia, with mild functional loss due 
to pain. The examiner found that x-rays did not show any bony 
abnormality bilaterally.

VA outpatient treatment records generally did not indicate 
complaints of, or treatment for, either knee, though the 
Veteran did have reports of pain in regards to her shins and 
ankles.  

The Veteran received another VA examination in November 2009.  
She reported decreased pain with sitting which caused her to 
elevate her knees/legs, but that it initiated stiffness, 
which made the pain at onset of ambulation more severe for a 
time.  She complained of pain behind her kneecaps and with 
ascending and descending stairs, which was worse over the 
last two years.  She reported no knee deformity, giving way, 
instability, weakness, incoordination, decreased speed of 
joint motion, dislocation or subluxation, locking episodes, 
effusions, or inflammation bilaterally, though she did report 
bilateral pain and stiffness.  

The November 2009 VA examiner found no constitutional 
symptoms or incapacitating episodes of arthritis.  The 
Veteran reported being unable to stand for more than a few 
minutes and being unable to walk more than a few yards.

The November 2009 VA examiner found the Veteran to have an 
antalgic gait, with no other evidence of abnormal weight 
bearing.  The examiner found the knees to have tenderness, 
but no crepitation, clicks or snaps, grinding, instability, 
meniscus abnormality, or abnormal tendons or bursae.  The 
examiner did find right knee patellar abnormality, in the 
form of subpatellar tenderness.  

The November 2009 VA examiner measured the Veteran's active 
motion to indicate left knee flexion from 0 to 80 degrees, 
with normal extension to 0 degrees, with objective evidence 
of pain with active motion.  The examiner similarly found 
right knee flexion of 0 to 96 degrees, with normal extension 
to 0 degrees and pain with active motion.  Following 
repetitive motion, the examiner noted no additional 
limitations.  The examiner also found x-rays to show minimal 
narrowing of the medial joint compartments bilaterally, with 
no fractures, dislocation or joint effusion and unremarkable 
soft tissues.  

The November 2009 VA examiner found the Veteran to have 
degenerative arthrosis of both knees, with associated 
bilateral knee pain.  The examiner determined that the pain 
significantly effected the Veteran's usual occupation due to 
pain, as well as had moderate effect on her ability to 
exercise and take part in sports, as well as have a mild 
effect on her chores, shopping, recreation, traveling, and 
driving.  

As an initial matter, the Board notes that separate ratings 
may be assigned for a knee disability under 5003 where there 
is x-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability, but only if there is 
additional disability due to limitation of motion.  However, 
the Veteran is already granted compensable 10 percent ratings 
under Diagnostic Code 5260 bilaterally.  As such, a rating 
based on 5003 for limitation of motion is not warranted.  

Additionally, under Diagnostic Code 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability, with a 20 percent rating for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation would only be warranted for severe recurrent 
subluxation or lateral instability.  However, the Veteran's 
VA examiners, including the November 2009 VA examiner, 
specifically found the Veteran to not have subluxation and 
instability.  The Veteran also denied such symptoms during 
her November 2009 VA examination.  As such, although the 
Veteran later contradicted herself in her December 2009 VA 
Form 9, and stated that she did have instability, the 
majority of the objective evidence of record, including the 
medical evidence, indicates that she does not have such 
symptoms for a separate rating under Diagnostic Code 5257.

The April 2003 VA examiner found the Veteran to have full 
ranges of motion of the bilateral knees.  The November 2005 
VA examiner also found her to have bilateral knee range of 
motions from 0 to 120 degrees.  The November 2009 VA examiner 
measured the Veteran's active motion to indicate left knee 
flexion from 0 to 80 degrees, with normal extension to 0 
degrees, with objective evidence of pain with active motion.  
The November 2009 examiner similarly found right knee flexion 
of 0 to 96 degrees, with normal extension to 0 degrees and 
pain with active motion.  Following repetitive motion, the 
examiner noted no additional limitations.  Such ranges of 
motion do not, in and of themselves, warrant compensable 
disability ratings based on either 5260 or 5261.  The 
compensable ratings assigned by the RO encompassed the 
evidence of pain, weakness, etc.

In this regard, the appellant has also put forth credible 
complaints of pain on use of the joint.  With regard to such 
complaints, the Court has held that VA must consider 
additional functional loss on use due to pain on motion or 
due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 205-206.  Taking all of the 
evidence of record into consideration, the Board finds that 
the appellant's disabilities are likely manifested by some 
functional limitation due to pain on motion, but that such 
pain was already considered in the previous grants of 
compensable ratings. The Board notes that compensable ratings 
contemplate complaints of pain, especially on extended use.  
Additionally, the April 2003 rating decision granting the 
initial compensation indicated that such grants contemplated 
the Veteran's pain.  There is no showing of any other 
functional impairment which would warrant a higher rating for 
the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a Diagnostic Code 5260. Therefore, the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for the bilateral knee 
disabilities.  

The evidence of record also did not indicate that the Veteran 
had ankylosis or any other knee impairment such that any 
other knee ratings would be warranted.  As such, the 
preponderance of the evidence is against the claims and the 
benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims 
for initial ratings in excess of 10 percent for the Veteran's 
bilateral knee disabilities are denied.  

Scars on the Lateral and Medial Aspects of the Left Lower 
Extremity

The Veteran contends that her service-connected scars are 
more severe than indicated by her noncompensable disability 
rating.  In a March 2005 statement, included with her March 
2005 Notice of Disagreement, the Veteran argued that her 
scars were very tender and caused her a lot of pain.  She 
claimed that due to the location of her scars, she could not 
wear certain types of shoes and they gave her low self-
esteem.  

The Veteran's scars are rated under benign skin neoplasms, 
which are to be rated under Diagnostic Code 7819, which in 
turn are to rated as disfigurement of the head, face or neck 
(Diagnostic Code 7800); or scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805); or as impairment of function of 
the affected part.  See 38 C.F.R. Part 4, Diagnostic Code 
7819 (2009). 

According to Diagnostic Code 7801, a 10 percent evaluation is 
warranted for scars, other than to the head, face, or neck, 
which are deep, cause limited motion, or cover an area or 
areas exceeding 6 square inches 939 sq. cm.). A 20 percent 
evaluation requires scar(s) that cover an area or areas 
exceeding 12 square inches (77 sq. cm).

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation. A 
note after the Diagnostic Code defined a superficial scar as 
one not associated with underlying soft tissue damage. 

Alternatively, a 10 percent evaluation may be assigned for 
superficial unstable scars under Diagnostic Code 7803 or for 
superficial scars that are painful on examination under 
Diagnostic Code 7804. A note after Diagnostic Code 7803 
defined an unstable scar as one where there is a frequent 
loss of covering over the skin.  Consideration could also be 
given to Diagnostic Code 7805 if the scar was shown to 
produce limitation of function. 

The Veteran's service treatment records indicate that she 
received a surgery for her left ankle in October 2001.  Her 
January 2003 separation examination noted a surgical scar on 
the left ankle.  

VA outpatient treatment records generally do not indicate any 
complaints of, or treatment for, her scars.

The Veteran received a VA examination for her scars in 
November 2004.  She reported being unable to wear shoes that 
touched the scar on the medial aspect of her left ankle and 
that her scar stayed "sunken in" on the lateral aspect.

The November 2004 VA examiner found the Veteran to have a 7 
centimeter (cm) scar on the lateral aspect of her lower 
extremity, above the lateral malleolus.  The examiner found 
the upper half of it to be slightly hypopigmented, and the 
lower aspect to be slightly hyperpigmented.  The examiner 
noted the scar's diameter to be between 1 and 2 millimeters 
(mm).  The examiner found it to be well-healed and not 
swollen, depressed or elevated.  The examiner noted some mild 
hypoesthesia on palpation.  Additionally, the examiner noted 
a 4.5 cm round scar on the medial malleolus, that in a C-like 
fashion went around the under inferior and posterior aspect 
of her medial malleolus.  The examiner found the scar to not 
be raised or retracted.  The examiner found it slightly 
hypopigmented at the entire margin and 2 mm in diameter.  The 
Veteran reported rather exquisite sensation to light touch 
and with more firm touch painful. 

The November 2004 VA examiner found the Veteran to have well-
healed scars on the medial and lateral aspect of her left 
lower extremity.  The examiner found the lateral aspect scar 
to appear normal, with no retraction, and the medial aspect 
scar to be well healed with no retraction, adherence to 
underlying structures.  The examiner found the Veteran to 
have subjective report to be of exquisite tenderness in the 
outside range of what one would anticipate for a scar, well-
healed of this nature.

Under Diagnostic Code 7801, a 10 percent evaluation is 
warranted for scars, other than to the head, face, or neck, 
which are deep, cause limited motion, or cover an area or 
areas exceeding 6 square inches 939 sq. cm.).  A 20 percent 
evaluation requires scar(s) that cover an area or areas 
exceeding 12 square inches (77 sq. cm).  The Board notes that 
the November 2004 VA examiner indicated that the Veteran's 
scars were superficial and only a few centimeters in area, 
less than 939 square centimeters for a compensable rating.  
As such, a compensable rating would not be warranted.

A compensable rating would also not be warranted under 
Diagnostic Code 7802, scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion 
with an area or areas of 144 square inches (929 sq. cm.) or 
greater warrant a 10 percent disability evaluation.  A note 
after the Diagnostic Code defined a superficial scar as one 
not associated with underlying soft tissue damage.  The scars 
have not been found to limit the Veteran's motion and are of 
an area less than 929 cm.  The VA examiner also noted that 
the Veteran's scars did not adhere to underlying tissue.

The VA examiner also did not find the scars to be superficial 
unstable scars for a rating under Diagnostic Code 7803 or 
superficial scars that are painful on examination under 
Diagnostic Code 7804.  Although the Veteran made a reported 
exquisite tenderness for the scar, the November 2004 VA 
examiner found such a report to be in the outside range of 
what one would anticipate for a scar, well-healed of this 
nature.  Thus, although the Veteran has made a report of 
pain, the examiner found such a report to not be supported by 
examination and no objective findings of pain were made by 
the VA examiner.  As the Veteran's scars were not found by 
the VA examiner to be painful or unstable on examination, a 
compensable rating is not warranted.   

As such, the evidence of record does not indicate that the 
Veteran's scars warrant a compensable rating under any of the 
applicable Diagnostic Codes for scars.  As such, the 
preponderance of the evidence is against the claim; the 
benefit of the doubt rule does not apply. Gilbert, 1 Vet. 
App. at 58. The Veteran's claim for a compensable rating for 
her service-connected scars on the lateral and medial aspects 
of the left lower extremity is denied.  

Finally, none of the service-connected disabilities warrant 
referral for extra-schedular consideration.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an 
extraschedular evaluation.   Although the November 2009 VA 
examiner noted that the Veteran's pain interfered with her 
work, she did not miss any work due to her service-connected 
disabilities.  


ORDER

An initial, evaluation in excess of 10 percent for a left 
ankle disability, from February 10, 2003 until March 27, 
2007, is denied.  

An evaluation in excess of 20 percent for a left ankle 
disability, from March 27, 2007, is denied.  

An initial evaluation in excess of 10 percent for a right 
knee disability is denied.  

An initial evaluation in excess of 10 percent for a left knee 
disability is denied.  

An initial, compensable evaluation for scars on the lateral 
and medial aspects of the left lower extremity is denied.  


REMAND

The Veteran contends that she currently has bilateral shin 
splints due to her service.

Her service treatment records indicate complaints of shin 
splints, as indicated in an April 2000 record and an April 
2001 record.  Her January 2003 separation examination did not 
indicate a diagnosis of shin splints.

Shortly after service, the record indicates that the Veteran 
was treated for shin splints, including in October 2003.  A 
June 2004 VA outpatient treatment record indicated that the 
Veteran had been referred to physical therapy for exercises 
to help with her anterior shin pain.  

However, the Veteran's current VA outpatient treatment 
records, including an August 2007 problem list, do not 
indicate that she currently has shin splints.

The record does not indicate that the Veteran has been 
afforded a VA examination in regards to her claimed shin 
splints.  The Veteran is competent to say she has shin 
splints.  In view of her documented history, it is credible 
that she continues to have shin splints, though she does not 
currently have medical documentation of current shin splints.  
A VA examination should be provided to determine whether the 
Veteran currently has shin splints and the nature, extent, 
onset, and etiology of the claimed disorder, to determine 
whether she has bilateral shin splints due to her service.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

The Board also notes that no VA outpatient treatment records 
have been associated with the claims file since August 2007.  
VA has a statutory duty to assist a claimant in obtaining 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.  See 38 U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 
3.159(c) (2009).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should obtain and 
associate with the claims file all 
outstanding records of treatment 
relating to the Veteran.  This 
specifically includes any additional 
records of VA treatment at the VA 
medical center in Birmingham, Alabama.  

If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should be documented 
in the claims file, and the Veteran 
should be informed in writing.

2.  After the requested medical records 
have been associated with the claims 
file, the RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine whether the 
Veteran currently has shin splints in 
either lower extremity and the nature, 
extent, onset, and etiology of any shin 
splints found to be present.  

The claims folder should be made 
available to and be reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any shin splints 
found to be present had its onset in, 
was aggravated by, or is otherwise 
related to service.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the Veteran's 
disorder, as well as the medical 
evidence of record, including service 
medical records.  The rationale for all 
opinions expressed should be provided 
in a legible report.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


